Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1922
                         Lower Tribunal No. 21-79
                           ________________


                            R.A.T., a Juvenile,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Orlando Prescott,
Judge.

     R.A.T., a juvenile, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.